UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-34637 ANTHERA PHARMACEUTICALS,INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-1852016 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 25801 Industrial Boulevard, SuiteB Hayward, California (Address of Principal Executive Offices) (Zip Code) (510) 856-5600 (Registrant’s Telephone Number,Including Area Code) Indicate by check mark whether the registrant:(1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox As of May 7, 2013, the number of outstanding shares of the registrant’s common stock, par value $0.001 per share, was 152,621,805. ANTHERA PHARMACEUTICALS,INC. FORM10-Q FOR THE QUARTER ENDED MARCH31, 2013 INDEX Page PartI — Financial Information 3 Item 1. Financial Statements (unaudited) 3 Condensed Balance Sheets as of March31, 2013 and December31, 2012 3 Condensed Statements of Operations for the Three Months Ended March 31, 2013 and 2012 and for the period from September9, 2004 (Date of Inception) to March31, 2013 4 Condensed Statements of Comprehensive Loss for the Three Months Ended March31, 2013 and 2012 5 Condensed Statements of Cash Flows for the Three Months Ended March31, 2013 and 2012 and cumulative period from September9, 2004 (Date of Inception) to March31, 2013 6 Notes to Condensed Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PartII — Other Information 25 Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 6. Exhibits 42 Signatures 43 EX-31.1 EX-31.2 EX-32.1 EX-32.2 EX-101 2 Table of Contents PARTI — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ANTHERA PHARMACEUTICALS,INC. (A Development Stage Company) CONDENSED BALANCE SHEETS (in thousands, except share amounts) (unaudited) March31,2013 December31,2012 ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Prepaid expenses and other current assets Total current assets Property and equipment — net Debt issuance costs TOTAL $ $ LIABILITIES AND STOCKHOLDERS’ (DEFICIT) EQUITY Current liabilities: Accounts payable $ $ Accrued clinical expenses Accrued liabilities Accrued payroll and related costs Short-term portion of notes payable, net of discount Total current liabilities Notes payable, net of discount Total liabilities Commitments and Contingencies (Note 5) Stockholders’ equity Common stock, $0.001 par value, 195,000,000 shares authorized; 148,900,254 and 79,151,592shares issued and outstanding as of March31, 2013 and December31, 2012, respectively 79 Additional paid-in capital Accumulated comprehensive loss ) Deficit accumulated during the development stage ) Total stockholders’ equity (deficit) ) TOTAL $ $ See accompanying notes to condensed financial statements. 3 Table of Contents ANTHERA PHARMACEUTICALS,INC. (A Development Stage Company) CONDENSED STATEMENTS OF OPERATIONS (in thousands, except share and per share data) (unaudited) ThreeMonthsEnded March31, Cumulative Period from September9, (Dateof Inception) to March31, OperatingExpenses: Research and development $ $ $ General and administrative Total operating expenses Loss from operations ) ) ) Other (expense) income 25 ) Interest expense ) ) ) Mark-to-market adjustment of warrant liability — — ) Beneficial conversion features — — ) Other(expense) - net ) ) ) Net loss attributable to common stockholders $ ) $ ) $ ) Net loss per share attributable to common stockholders: Basic and diluted $ ) $ ) Weighted-average number of shares used tocompute net loss per share of common stock: Basic and diluted See accompanying notes to condensed financial statements. 4 Table of Contents ANTHERA PHARMACEUTICALS,INC. (A Development Stage Company) CONDENSED STATEMENTS OF COMPREHENSIVE LOSS (in thousands) (unaudited) ThreeMonthsEndedMarch 31, Net Loss $ ) $ ) Unrealized loss on short term investments and foreign currency translation, net (4
